OFFICE    OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




Honorable Homer P. Ralney, President
The Unlverelty of Texas
h8tlll, Texar
Dear Sirt




                                 * reoeipt of your letter of
                                   opinion 0r thu doprrtmont
                                  In order that all of the
                               ;r uy be set forth ln thlr
                     it In its llltlr o ty r
             *l?ebou$‘d rerpeotfullyrequert your
                  $he bennetItof the Nledlocrl
                                            Branoh
               nlker8ity of Texm at Cklveston upon
                 ing inquiryr
         “Whether or not under the Anrtomlarl S&w
    o? the State of Text the bodler of per80118
    dylcg vitbout known rsl8tlrar or friet’ids,
                                              and
    whiah we roqu%red to be burled at the publio
    expense, sag bo embalmed lmedlrtely after
    death under the dlNat,lOn of (UI8uthoslred
    agent of the Anrtomlorl Board?
      %he pertinent provlatonsof the Anatomleal
LBv Of the State of Tens (Chap. 13, Title 71,
Of the Revised Civil Statutea of 1925, anended
by Chap. 152, Acts, Regular Session of the Forty-
first Lagialrture)m8ke av8ilable to the btopli-
oal Roerd of the State of Texas the bodies of
persona), which are required to be burled at the
publlo expnae,   for the rdvamenent of meadal
aoienoe in this St8te, with certain named ex-
oeptlona. However, the law further reqtirea
that due effort be amde to find the kindred m
relatives of the deoeaaed and to notify thm
of the d-th, and in the event no 0bj.m is nude
of -Id body vlthln twenty-fourhowa after re-
ceipt of such notlfioatlonsubjects auoh body
to the provisions of the lw. The &v further
give8  the re$W.ivea of the dectiaed the right
to claia aald body within ten daya after the
same la dellvered to an institutionor persona
entitled to reaeive the aa& under the law.
     “In attempting   to meet   the requwammta   of
the l6v ln regard to notlfiuatlon,the b@.loa
or pmpera, aubjeot to b-181 at publlo expense,
are often kept a great many days bel’orethe aaasa
u-e emhlacrd. Aoeordlng to the beat judgment
of medloal aoIencm, thla prooedure mkea m&ny
bodlea unfit for ulatomloal study. It la the
beat judgment and opinion of those versed in
the aolence of emhelming that the beat results
are obtained by the UmnedUte embalming of dead
bodies. Themfore, it seeam that In order to
take advantage of.t.haprovisionaof the Anatomi-
cal Iav, it will be neoeaaary to provide for the
iaanedlateombalmlng of dead bodlm  a-     under
the provlaiona or the lbw, but the State Anbtoml-
oal Board desires to be advised 88 to it.8rlggita
and authority in the preat.laea
                              before undertaking
to maIceprovisions for the immediate emtmlmbg
of such bodle,?.’
    Artiole 4584, V. A. 0, 8., x?eeda88 fol2ovar
     “All publle offleerll,
                          agents, and 8ervanta.
and all offZoer8,8gentar 8nd aerwhnta of MS
oounty, alty, tom, diatr.ictor other municiprllty,
                                                           224

Bonoroble HoaterP. Raineg, President,Page 3


    and of any end every elMhouae, prlaon, morgue,
    hospital, or my other publla Inatltutlon,hmrlng
     charge OF control of dead human bodies required
     to be burled at pub110 expense are hereby re-
    quired, after notificationin vriting by said
    board or its duly ruthorlsed orfioera, or per-
     sona deelgnated by the authorities of meld
    board, then and thereafter to announoe to aaid
    ,borrd,ltrreutborlaed officer or agent, whenever
     such body or bodlea ooma into hla or thelr poaaea-
     slon, oha~ge or oontrol, end shall vlthout fee
     or reward greater than the value 3s such fee es
    was paid in any oounty, olty, tom, or munlolpellty
     on the third hy 0s April 1907, for the burial 0s
    pauper bodies, deliver muoh body or bodlea, and
    pera&t the sold board end lta agents end the
    ~~lolana and surgeons, SPOIBtime to time dealg-
    nated by them vho my oomply with the provlalona
    Of this l8~, t0 take end mmove 811 suoh bodies
    es are not derired for post mortem exmirmtlon
    by the medioel stars 0s public ho~ftela or
     institutionsfor the insane,   to be uaed vlthin
     thl8 State iOr the advancement of medical eaienae,
    but no notice need be given, nor a.nysuch body
    be delivered, if my person alalming to be and
     a8tiafy%ng tbe euthorltles in ohrrge of auoh
    body ChEt be or she is of a kindred or is re-
   .:
  ~---Zstedby narxfsge to the deceased, OF la a bon8
    fide friend or reprerentetlveof an orgenlrstlon
     of vhlah the deoeaaed was a awnber, shall ol8lm
     the said body for burial, but It shall be aurrwder-
     ed without oeat to euch olalmant for Intemnent, or
     ahall upon sucahclalnmnt*sxeqwat, be interred
     in the aanner provided for the lntement of bodies
    not oomlng vlthin the operetlan of this law. lo
    notioe shall be given for the body to be delivered,
     if the deaesaed died of aontagloua,dlse8ae,save
     tuberouloals or 6 hills, nor shell notloe be
    eiven 1s sugh deco6 ;rE
                          ed person were & traveler
    vho died suddenly, ln whloh aeaea the body SW11
    be burled. St 1s further requlxed that due ef’iort
    be arrdeby tiioaein charge of auah almahouae,
    prison, morgue, bobpital or other publio lnatLtu-
     tion having oharge or oontpol of auah dead human
    b&&es, to find kindred OP relatlvea of such
     deoeaaed and notify him or her of the deetht and
Honorable Bomer P. Relney, Rreaident,P8ge 4


     SBllure to cl8l.mswh body by kindred or
     relation within twenty-fourhours 8fter re-
     celpt of.,auohnotlfioetionah811 be recognized
     es brlnglng such body under the pxovlalona or
     this Isv, end dellvery ah811 be madoes soon
     thereafter to meld bo8rd, its offloera, or
     agent% as my be posalble. Suoh person in
     obarge of auah pub110 institution sh811 file
     with the oounty judge 8n lffldevlt that he
     ha8 mde dillgent lnqulry to find the kindred
     OP relatives of the deoerred stating auoh in-
     quiry es he has tie.   In Case a body la claim-
     ed by relatives vlthln ten drye after if h8a
     been delivered to an lnatitutlonor persona
     entitled to reoelve the a8me under the provi-
     sions of this Zow, it ah811 be delivered to
     them for burial and vlthout coat. Aota 1907,
     p. 117, sec. 21 Acts 1929, 4lat Leg., p. 328,
     cb. 12, 1 1."
           Article 4584 ia entirely silent vlth respect to
the authority of the An8tomloel Ro8ml to emb8lm or, thxough
it8 rgenta, dire& the enW%laing of bodies. Prior to ita
eoquieltlon of complete aontrol over auoh bodies, the Board
h8a no such authority. Complete oontrol over a dew3 body
la vested ln the Board only upon the el8pae of twenty-four
bows  after reoeipt of notifla8tionby the rolatlvea or
frleuga of the deceaaod, no ol8im having been nude for the
body.   It is also true thrt after a body bra been delivered
to 8n institution or person entitled to receive the e(u~b
under the provisions of the law relatlvea of the deceased
still bave ten d8ya in which to cl8l.mthe body. DelInor-
tlona of the Board's autborlt during this ten d8y period
are not nurked by Article 4584 .
          It nece~a8rllyfollovs 8nd you are 8dvleed th8t
the bodies of pereona dying vlthout known relAtlvs8 or
frlenda, and rhlah are required to be buried at the public
expense, felling vithln the provlrions of the An8tomLo81
Act, Oh. 13, Tit16 71, R. C. S, Of Te~88, 1925, my  not be
emb8lmed immediatelyafter death by OP under the direction
or the IlnstomioelBoard.
          By this, we do not me811to Imply th8t the publio
orrloer or coroner 3.nwhose oust&y the body 1s f%rLrstheld
or an undertaker under his direction may not so emb8ln the
Honorable Homer P. Rliney, President, Page 5


body. whether or not an under-km so eating May embUm
the body will depend upon the Sect8 and olraumatancea
fivolved 3.neach oaae. It IS well eatabliahedin thla
State end elaevbere that relatlvea and oloae friendn of
the deowaed person have a pr%mWy Plght to the poy;aiF
cf the oorpae in the aame oonditlones at death.
1144, Grcy v. State, 55 Tex. Cr. Rep. 90, 114 8. W. 636, l

22 L. R. A. (IV.%) 513. It my very vell be that in order
to maintain the body in Its epproxlmte oonditlon rt dmtb
or in the interest of the public health embalmq will ha
neceaaery. On the other band, the case of Sworakl, et al
v. Slmona, et al (S. Ot. Wm.,   1940) 293 R. W. 309, holds
that under slightly leas urgent olroumatanoeaembalmingby
8h undertakervi11 be unauthorlaedend actlonablo. By
there statementsve merely aea.nto eaphaalre that Oh. 13,
Title.71 of the R. C. S., 1925, has reposed no authority
ln the Ahatomicrl Boa.rdto eab+lm or direct the embalming
of dead bodies prior to its legal esaumption of jurrciadio-
tlon over auoh bodies.